Order entered November 2, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00380-CR

                          GENARO BAUTISTA PAZ, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-00593-N

                                        ORDER
      Before the Court is appellant’s October 26, 2018 second motion for an extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due on or before

November 26, 2018.


                                                   /s/   LANA MYERS
                                                         JUSTICE